index number control number tam-111630-98 sep national_office technical_advice_memorandum internal_revenue_service district_director taxpayer's name taxpayer's address taxpayer’s ein tax years involved legend city state company bonds date r o t a l n o issue i i whether the proceeds of the bonds were used to provide a sec_144 c manufacturing_facility within the meaning of the internal_revenue_code of tam-111630-98 conclusion the proceeds of the bonds were not used to provide a thus the bonds are not qualified small manufacturing_facility issue bonds facts the city is a political_subdivision of the state and is authorized to issue revenue bonds to finance the acquisition expansion improvement or repair of facilities for agricultural commercial industrial natural_resources recreational and manufacturing purposes finance the acquisition of certain equipment the equipment the equipment was leased by the city to the company the city issued the bonds to on date ‘ the company engages in various businesses however the the company uses the following process to the site is prepared which second the overburden of equipment is used solely at the site where the company mines and crushes limestone mine and crush limestone first includes removal of the top soil material and soft rock is removed to expose the limestone removed overburden is generally deposited in a previously mined area as part of that site’s reclamation process explosives are used to reduce the limestone into pieces that can be loaded into a rock crusher fourth the limestone is crushed into a particular size or grade to meet customer specifications fifth the limestone is stockpiled until it is loaded and hauled away reclaimed finally the area in which the limestone was mined is third the the equipment consists of one loader two bulldozers and one the bulldozers are used for site preparation rock crusher including removal of the overburden prior to extraction of the limestone and for reclamation of the mined area after extraction is completed crusher and the trucks and to stockpile the crushed rock rock crusher is used to crush the limestone on wheels and can be moved from one work area to another the loader is used to load rock into the rock the rock crusher is the the amount of bond proceeds spent on the equipment is as follows sa for the loader crusher for a total of dollar_figured the bulldozers sb exceed sec_25 of dollar_figureb for the bulldozers and dollar_figurec for the the amount of the proceeds spent on the net_proceeds of the bonds analysis sec_103 provides that gross_income does not include interest on a state_or_local_bond that sec_103 it provides that a qualified_small_issue_bond is a qualified_bond under sec_141 is sec_141 d a qualified_bond does not apply to any private_activity_bond unless sec_103 provides tam-111630-98 sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or to redeem a prior issue that was used for those purposes the issuer may elect to increase the dollar_figure to dollar_figure provided certain other requirements are also met however the proceeds are still required to be used in the manner described in sec_144 under sec_144 sec_144 provides in part that sec_144 does not unless the bond apply to any bond issued after december proceeds are used to provide a manufacturing_facility a c states that the term manufacturing_facility means any facility which is used in the manufacturing or production of tangible_personal_property including the processing resulting in a change in the condition of such property manufacturing_facility includes facilities which are directly related and ancillary to a manufacturing_facility determined without regard to this sentence if such facilities are located on the same site as the manufacturing_facility and not more than percent of the net_proceeds of the issue are used to provide such facilities the term section ii i - in this case over percent of the net_proceeds of the bonds are allocated to the bulldozers that are used to prepare a site for extraction of the limestone and to reclaim the site once extraction is completed the bulldozers must be part of a core manufacturing_facility for the bonds to be qualified small issue bonds if they are merely directly related and ancillary to a core manufacturing_facility the percent test of sec_144 c will cause the bonds to fail to be qualified small issue bonds thus city argues that the mining and crushing process including the removal of the overburden and the reclamation is core manufacturing_facility in the alternative city argues that mining is a manufacturing_facility and that removing the overburden and reclamation of the area are parts of that core manufacturing_facility bulldozers are part of the city concludes that the a core manufacturing_facility thus a single we disagree the statute and legislative_history indicate that core manufacturing should be narrowly defined the statute congress differentiated between core manufacturing and activities that are directly related and ancillary to that manufacturing for example a warehouse for short-term storage of raw materials is not part of the core manufacturing process likewise forklifts or similar equipment used in the manufacturing or production process are not part of the core first in tam-111630-98 manufacturing process sess suggested a narrow definition should be used for core manufacturing by making this distinction congress see h_r rep no 100th cong 2d second the legislative_history to the act provides a distinct and separate economic activity is performed at that if a single physical location where manufacturing takes place that activity is not part of the manufacturing_facility when the employment in such activity is significant even if that activity is integral and subordinate to the manufacturing_facility for example a showroom staffed with full-time sales personnel is not part of by excluding from core manufacturing certain activities that are subordinate and integral to core manufacturing the legislative_history supports a narrow interpretation of core manufacturing facilities a manufacturing_facility pincite h_r rep no accordingly we conclude that the company’s mining and rock crushing process is not a single core manufacturing_facility we further conclude that even if mining or rock crushing were a core manufacturing process the bulldozers would not be part of either core manufacturing process qualified small issue bonds the bonds are not thus the conclusions reached in this technical_advice_memorandum apply to the issuer and any holder of the obligation unless the holder initiates a request for technical_advice on the same issue addressed in this memorandum and the national_office issues a technical_advice_memorandum involving that issue and that holder section dollar_figure of revproc_98_2 1998_1_irb_74 a copy of this technical_advice_memorandum is to be given to sec_6110 provides that it may not be the taxpayer s used or cited as precedent
